Citation Nr: 1225871	
Decision Date: 07/26/12    Archive Date: 08/03/12

DOCKET NO.  09-46 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

Entitlement to an increased rating for traumatic arthritis of the left knee, status post anterior cruciate ligament reconstruction, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel






INTRODUCTION

The Veteran had active service from June 1980 to June 1988, and from December 2004 to September 2005.   

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision.  

In July 2010, the Veteran testified at a hearing held before the undersigned Acting Veterans Law Judge at the RO.  At his hearing, the Veteran submitted a waiver of initial RO consideration of the evidence added to the claims file following the hearing.  Following his hearing and the Acting Veterans Law Judge's agreement to hold the record open for 30 days, additional evidence was submitted and this evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2011).  

In accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim of entitlement to an increased disability evaluation may require a determination as to whether the Veteran is entitled to a total disability rating based on individual unemployability. In this case, however, entitlement to total disability evaluation based on individual unemployability due to service connected disorders need not be considered as the Veteran is presently employed.  Hence, any claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders need not be discussed.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

VA is required to conduct an accurate and descriptive medical examination based on the complete medical record.  38 C.F.R. §§ 4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA's duty to assist includes "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one").  See also 38 C.F.R. § 3.327 (a reexamination will be requested whenever there is a need to verify the current severity of a disability). 

The Board finds that a new VA examination to determine the current severity of the service-connected left knee disability is warranted.  A review of the record shows that the Veteran was last examined in June 2010 and that he underwent a total knee replacement in October 2010.  Notably, as well, the June 2010 VA examination report reveals that the VA examiner did not review the Veteran's claims file. 

Once VA has provided an examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place. Barr v. Nicholson, 21 Vet. App. 303 (2007).  If, as here, VA examinations are inadequate, the Board's only recourse is to remand the case.  Thus, the Board finds that an additional VA examination is required before the Veteran's claim may be adjudicated on the merits.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) (West 2002) and 38 C.F.R. § 3.159(c)(4) (2011).

The Veteran's claims file demonstrates that additional treatment records may be available.  The Veteran is shown to receive private treatment from Dr. B.M. and Dr. J.E., however, the last records from each doctor are dated in September 2008 and July 2010, respectively.  Further, the last available treatment records from the VA Healthcare System are dated in May 2010.  In accordance with its duty to assist, VA must attempt to acquire any and all new records once the Veteran provides the necessary authorization to do so.  38 U.S.C.A. § 5103A (b)(1); 38 C.F.R. § 3.159.

Thus the RO should also contact the Veteran by letter and request that he provide sufficient information, and if necessary authorization, to enable the RO to obtain the pertinent VA and non-VA treatment records showing treatment of the left knee disability.  The RO should make an attempt to obtain any treatment records identified by the Veteran.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to contact the Veteran and ask him to identify all non-VA medical treatment rendered for the service-connected left knee disability. 

The letter should request sufficient information to identify the health care providers, and if necessary, signed authorizations, to enable VA to obtain any additional evidence.  

If the Veteran adequately identifies the health care providers and provides the completed authorizations, the RO should request legible copies of all pertinent clinical records that have not been previously obtained, and incorporate them into the Veteran's claims file.  

The letter also should invite the Veteran to submit any pertinent medical evidence or other treatment records in support of his claim for increase.

2.  The RO should take all indicated action to obtain copies of all treatment records from the VA Healthcare System dated since May 2010 showing treatment of the service-connected left knee disability.   

3.  The RO then should take appropriate steps to afford the Veteran a VA examination to determine the current severity of the service-connected left knee disability.  The Veteran's VA claims folder must be made available to the examiner for review in connection with the examination.  

The examiner should report the range of motion in the left knee in degrees.  The examiner should determine whether the left knee disability is manifested by painful motion, weakened movement, excess fatigability, or incoordination.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any painful motion, weakened movement, excess fatigability, or incoordination.  

The examiner should report whether there is recurrent subluxation or lateral instability of the left knee, and if present, express an opinion as to the severity of such subluxation or lateral instability (slight, moderate, or severe).  An X-ray examination of the knee should be performed.  The examiner should report whether the functional impairment due to the left knee disability is severe, moderate or slight.  

If the examiner(s) are unable to provide the requested information with any degree of medical certainty, the examiner should indicate that.  The examiner(s) should set forth the complete rationale underlying any conclusions drawn or opinions expressed, to include, as appropriate, citation to specific evidence in the record, in a legible report. 


4.  After completing all indicated development, the RO should readjudicate the claim for increase in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish a fully responsive Supplemental Statement of the Case to the Veteran and his representative and afford them a reasonable opportunity for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C.L. KRASINSKI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


